Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 1 of 55

EXHIBIT “A”
‘oO ao mn nN Gs - WwW i) —

tro to NR tb N to N to to poet ek — — — —_ — — — —
o om Nn vA SF WD NY —K& DS OO CO w7 Nn A BP W LO —& OC

Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 2 of 55

Plaintiff,

 

VS.

NEW CRESCENT INVESTMENTS, LLC
dba SHERATON CRESCENT PHOENIX

Defendant.

 

 

JEFF FINE
Clerk of the Superior Court
Hy Molichia Vallentes Deputy
Date 01/25/2020 Tine 08:05:59

 

Pescr pti sc DP - Amount
| oan 2020-050551 --—--—~ ~
Peter Strojnik, CIVIL NEW CORPLATHT 335,00
7847 N. Central Ave.
Phoenix, AZ 85020 TOTAL AWOUNT 33.00
Telephone: (602) 524-6602 Receleth 27615607
ps@strojnik.com
MARICOPA COUNTY SUPERIOR COURT
STATE OF ARIZONA
Case No: CV2020-050551
PETER STROJNIK, COMPLAINT

1. Americans with Disabilities
Act
2. Negligence

1. Plaintiff brings this action pursuant to the (1) Americans with Disabilities Act, 42

USS.C. §12101 et seg. and implementing regulations and (2) negligence. This action
is not brought pursuant to A.R.S. §41-2492.08.

PARTIES

2. Plaintiff is a 67 year old retired individual residing in Phoenix, Arizona.

 

3. Plaintiff is a disabled veteran as defined by the 2008 ADA Amendment act and 28

CFR 36.105. Plaintiffis and, at all times relevant hereto has been, legally disabled by
virtue of a severe right-sided neural foraminal stenosis and femoral neuropathy,
prostate cancer and renal cancer, missing right knee replaced with a prosthesis and is

therefore a member of a protected class under the ADA.

. Defendant, owns, operates leases or leases to a business at 2620 West Dunlap Ave.,

Phoenix, AZ 85020 which is a public accommodation (“Facility”).
Oo Oo ND OH FSF WD NH

wo NH NO NO BH WHO WH WHO HO — — — oy a — jt —
co ~ NN > w wv — So \o oo ~ ON (77) — w tw — ©

Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 3 of 55

JURISDICTION AND VENUE

5. Superior Court has jurisdiction over this case or controversy by virtue of A.R.S. § 12-
123, Venue is proper pursuant to A.R.S. § 12-401.

6. Plaintiff brings this action as a private attorney general who has been personally
subjected to discrimination on the basis of his disability, see 42 U.S.C.12188 and 28
CFR §36.501,

7, This Court has continuing subject matter jurisdiction by virtue of, inter alia,
Plaintiff's claim for equitable nominal damages.

8. The ADA violations in this Complaint relate to barriers to Plaintiffs mobility, This
impairs Plaintiff's full and equal access to the Facility which, in turn, constitutes
discrimination.

9. Plaintiff is deterred from visiting the Facility based on Plaintiff's knowledge that the

 

Facility is not ADA compliant as such compliance relates to Plaintiff's disability.
COUNT I
Violation of Civil Rights Under the ADA

10. Plaintiff realleges all allegations heretofore set forth.

11. By virtue of his disability, Plaintiff requires an ADA compliant Facility particularly
applicable to his mobility, both ambulatory and wheelchair assisted.

12. Plaintiff visited Defendant’s Facility on or about January 8, 2020 and encountered
barriers to accessibility pictorially documented in Addendum A; the pictorial
documentation of the barriers relate to Plaintiff's disability and deny him full and
equal enjoyment of the Facility.

13. The removal of accessibility barriers listed above is readily achievable.

14. As a direct and proximate result of ADA Violations, Defendant’s failure to remove
accessibility barriers prevented Plaintiff from full and equal access to the Defendant’s
public accommodation. |

COUNT I

Common Law Negligence and Negligence per se

15. Plaintiff realleges all allegations heretofore set forth.

 
Oo Oo HS DB A FS WH NHN

hN bP bt HO KN HO HQ DR RO im om mmm meet
co s Nn WN & WH bt — Oo Oo oo m~ nH WN mB WH bv an)

 

 

Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 4 of 55

16. Defendant owed Plaintiff a statutory duty to remove ADA accessibility barriers so
that Plaintiffs a disabled individual would have full and equal access to the Facility.

17. Defendant breached this duty.

18. As a direct and proximate result of Defendant’s breach, Plaintiff has been damaged
in an amount to be proven at trial but in no event less than $25,000.00.

19.The ADA was enacted for the protection of persons with disabilities, including
mobility related disabilities.

20. The ADA was enacted for the protection against the type of harm that resulted to
Plaintiff.

21. Defendant’s knowing and intentional discrimination against Plaintiff as described in
42 U.S.C. §12101(a)(1)-(b) and generally pursuant the ADA and 28 CFR 36 caused
Plaintiff damage in the following non-exclusive fashions:

A. Defendant’s knowing and intentional discrimination has relegated Plaintiff to an
inferior status in society, causing Plaintiff damage.

B. Defendant’s knowing and intentional unfair and unnecessary discrimination
against Plaintiff demonstrates Defendant’s knowing and intentional damage to
Plaintiff.

C. Defendant’s breach of duty caused Plaintiff damages including, without
limitation, the feeling of segregation, discrimination, relegation to second class
citizen status the pain, suffering and emotional damages inherent to discrimination
and segregation and other damages to be proven at trial.

D. The ADA has been the law of the land since 1991, but Defendant engaged in a
conscious action of a reprehensible character, that is, Defendant denied Plaintiff
his civil rights, and caused him damage by virtue of segregation, discrimination,
relegation to second class citizen status the pain, suffering and emotional damages
inherent to discrimination and segregation and other damages to be proven at trial

22. By violating Plaintiff's civil rights, Defendant engaged in intentional, aggravated and

outrageous conduct.

 
Co Oo SIT HD A PP WH NYO

B2 BO BRO BRO RO KO HR DO DD im ow ow emt wth emt
oo ND OW FF WH NY —§ CO OO CO ND HDR A BP WH HN K& |

 

 

Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 5 of 55

23. The Facility has been subject to a previous ADA lawsuit in the U.S. District Court for
the State of Arizona styled Gastelum v. New Crescent Investments, LLC under cause
no. 2:17-cv-02560-JAT but has failed to remediate ADA violations to date.

24.Defendant either intended to cause injury to Plaintiff or defendant consciously
pursued a course of conduct knowing that it created a substantial risk of significant
harm to Plaintiff.

25. Defendant is liable to Plaintiff for punitive damages in an amount to be proven at trial
sufficient, however, to deter this Defendant and others similarly situated from
pursuing similar acts.

26. Defendant is liable to Plaintiff for punitive damages in an amount to be proven at trial
sufficient, however, to deter this Defendant and others similarly situated from
pursuing similar acts, actions and inactions, which shall be no less than $50,000.00.

PRAYER FOR RELIEF

WHEREFORE, plaintiff prays for judgment against Defendant as to each and every cause

of action, including:

A. Declaratory Judgment that at the commencement of this action Defendant was in
violation of the specific requirements of (1) Americans with Disabilities Act, 42
US.C. §12101 et seg. and corresponding regulations, 28 CFR Part 36 and
Department of Justice Standards for Accessible Design; and

B. Irrespective of Defendant’s “voluntary cessation” of the ADA violations, if
applicable, a permanent injunction which directs Defendant to take all steps
necessary to bring its Facility into full compliance with the ADA so that the Facility
becomes fully accessible to, and independently usable by, disabled individuals, and
which further directs that the Court shall retain jurisdiction for a period to be
determined after Defendant certifies that its facilities are fully in compliance with
the relevant requirements of the ADA to ensure that Defendant has adopted and is
following an institutional policy that will in fact cause Defendant to-remain fully in
compliance with the law; and

C. Order closure of the Defendant’s place of public accommodation until Defendant
has fully complied with the ADA; and

 
co Oe sa KH OT BSP WW HO —

bd NO KN ND WR WD DD DD DD wm
oo NN OH FP WY NO | OS OO DOH aD HH vA BP WO HY KH OC

 

Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 6 of 55

I.
J.

 

H.

K.

For damages in an amount that accurately reflects reasonable compensation for
damages sustained but in no event less than $25,000.00; and

For punitive damages in an amount to sufficient to deter Defendant and others
similarly situated from violations described above; and

The provision of whatever other relief the Court deems just, equitable and

appropriate.

. An order for injunctive relief requiring Defendant to conduct a corrective

advertising campaign; and
An order awarding attorneys’ fees, costs and expenses pursuant to the ADA; and
Punitive damages in the amount of no less than $50,000.00; and
Interest at the highest rate allowable by law; and
For equitable nominal damages.
JURY DEMAND

27.Plaintiff hereby demands a trial by jury on all issues so triable.

DATED this 22" day of January 2020.

L— — ~~:
cot nik

 
poory

Co Oo Oe NN OH Fe WY LO

NO PO RH BHO KN KO KR DR KN www meet
oOo nN NO OO PP WD NYO KH OF O CO QDR A FB WH HN

Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 7 of 55

(403)

 

 

Walking surface from street too steep

ADDENDUM A
ae

 

Walking surface from street too steep (403)
(Other side)

 

 

 

 

No curb ramp on accessible route (405) | Uneven surface from street (403) with no

 

ramp

 

 

 

 

 

 
Coc Oo Oo St DO HW FF WD YO =

Nn NY WN NO NO DN DN DO DR orm mmm tee
ao sa HN RH FP WN —&§— DOD CO CO HI HR AD BR WH PHYO

_ Case 2:20-cv-00343-DWL Document 1-3

 

 

Improper signage height (502)

Filed 02/14/20 Page 8 of 55

 

Cross slope in accessible parking too steep
(502)

 

 

 

 

 

 

 

 

 
Co Oo NI DN DR SP W KH

oO NO NO NYO NO NO NO HN HN om mmm et
ao NN AR SP HYD NY YY CO OBO CO HDT DBO OH SBP WH NH KS CO

Case 2:20-cv-00343-DWL Document 1-3

 

Accessible parking longitudinal slope
too steep (502)

Filed 02/14/20 Page 9 of 55

 

Curb ramp too steep (405)

 

 

No curb ramp on accessible route (406)

 

Inaccessible check in counter (904)

 

 

 

 

Improper hardware (404)

 

 

 

 

 
oO Se ND OH Fe WY] LPO

bo bo NB bv bo bo bo bo tO — bot — bot — — bot —_— —_— —_—
o ~ an nr > io bo — So oO oo ~ Oo wa > Ww bo mt So

Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 10 of 55

 

 

Access area to pool seat too steep
(1009.2.1)

 

 

 

 

Inaccessible route with no signage

 

 

Improperly configured handrails (505)

 

Inaccessible bar (206-902)

 

 

 

 

 

 
oO Oo SN DBD WO FP WH NH eS

No Hw HH NH NY NN DN DR ee
oO sn HD A FSF WY NH KK CO CO Ce IT DH HH SF WO HO KS CO

Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 11 of 55

  

Inaccessible upper seating area (206) Inaccessible business counter (904)

 

 

Identification of Specific Barrier in Plain Language: As indicate below each photo.

 

The date when Plaintiff encountered above described barriers and which deter
Plaintiff from visiting the Facility: On or about January 8, 2020.

 

 

 

END

END

 

 

 
Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 12 of 55

 
Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 13 of 55

| ERK OF THE
SUBERIOR COURT
RECENEG O05 #4

mage ts TERY
IN THE SUPERIOR COURT OF THE STATE OF ARIZONA ce
IN AND FOR THE COUNTY OF MARICOPA OO FER -3 PH 2: Qe
Peter Strojnik Case Number: CV2020-050551
Plaintiff,
AFFIDAVIT OF SERVICE =—_
vs,
FILED BY. SCA Fon

 

New Crescent Investments, LLCC dba
Sheraton Crescent Phoenix
Defendant.

Received these papers to be served on New Crescent Investments, LLC dba Sheraton Crescent
Phoenix, 16044 N. 106th Way, Scottsdale, AZ 85255.

|, Tim Meyer, being duly sworn, depose and say that on the 27th day of January, 2020 at 7:34 pm, I:

served an AUTHORIZED entity by delivering a true copy of the Summons; Complaint; Certificate Of
Compulsory Arbitration; Discovery Request To Defendant Set 1; Verified Rule 26.1 Initial
Disclosure with the date and hour of service endorsed thereon by me, to: Nicola John Agostinelli as
Statutory Agent at the address of: 16044 N. 106th Way, Scottsdale, AZ 85255, who stated they are
authorized to accept service for New Crescent Investments, LLC dba Sheraton, and informed said
person of the contents therein, in compliance with state statutes.

| certify that ! am over the age of 18, have no interest in the above action, and am a Certified Process
Server, in good standing, in the judicial circuit in which the process was served.

( B%

Subscribed and Sworn to before me on the 28th day MC#8479 EXP. 12/12/2022
of January, 2020 by the affiant who is personally
kn ome.

' \
held flr. Our Job Serial Number: MYR-2020000040

NOTARY PUBLIC a

Copyright © 1992-2020 Database Services, Inc. - Procass Server's Toolbox V8, 1g

 

 

ANGELITA ZUNIGA
NOTARY PUBLIC - ARIZONA
MARICOPA COUNTY
COMMISSION # 555798
MY COMMISSION EXPIRES
DECEMBER OF: HGRR

 

 

 
Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 14 of 55

EXHIBIT “C”
 

Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 15 of 55

Civil Court Case Information - Case History

    

Powered by Gengie Translate

Civil Court Case Information - Case History —

Case Information

Case Number: CV2020-050551 Judge: Campagnolo, Theodore
Fite Date: 1/23/2020 Location: Northeast
Case Type: Civil

Party Information

Party Name Relationship Sex Attorney
Peter Strojnik Plaintiff Male Pro Per
New Crescent Investments LLC Defendant Lindsay Leavitt

Case Documents

Filing Date Description Docket Date Filing Party
2/11/2020 NAR - Notice Of Appearance 2/13/2020

NOTE: Notice of Appearance

2/3/2020 AFS - Affidavit Of Service 2/6/2020

NOTE: NEW CRESCENT INVESTMENTS LLC

2/3/2020 SUM - Summons 2/6/2020 Plaintiff(1)
1/23/2020 COM - Complaint 1/27/2020 Plaintiff(1)
4/23/2020 CCN - Cert Arbitration - Not Subject , 1/27/2020 Plaintiff(1)
1/23/2020 CSH - Coversheet . 1/27/2020 Plaintiff(1)
1/23/2020 REQ - Request 1/27/2020 Plaintiff(1)
NOTE: DISCOVERY / TO DEFENDANT SET 1

1/23/2020 NOT - Notice 1/27/2020 Plaintiff(1)

NOTE; VERIFIED RULE 26.1 INITIAL DISCLOSURE

Case Calendar
There are no calendar events on file

Judgments
There are no judgments on file
Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 16 of 55

EXHIBIT “1”
Oo co NN DB WT F&F WH NO KR

BO BH BH KH BY NY BW BR Rm mee
oN DN OH Re WHO NY —- CO OO CO ND DH A BP WH NH KS CO

Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 17 of 55

CLERK OF THE SUPERIOR GOURT

Peter Strojnik, 2010 of"
7847 N. Central Ave. M. zs [po t
Phoenix, AZ 85020 " 4

Telephone: (602) 524-6602
ps@strojnik.com

MARICOPA COUNTY SUPERIOR COURT
STATE OF ARIZONA

PETER STROINIK, 7 CaseNo: MY) YGQ()- OBO5D1

Plaintiff, | WERIFIED RULE 26.1 INITIAL
DISCLOSURE
vs.

NEW CRESCENT INVESTMENTS, LLC
dba SHERATON CRESCENT PHOENIX

Defendant.

 

 

Plaintiff makes the following initial disclosures under the penalty of perjury to the
best of his knowledge, information and belief.
(a) DISCLOSURE CATEGORIES:

(1) The factual basis of each of Plaintiff's claims or defenses:

ADA: Plaintiff is disabled as defined in the 2008 ADA Amendment Act and 28
CFR 36.105. Plaintiff visited Defendant’s Facility as stated in the Complaint
and personally experienced barriers to accessibility referenced in Addendum A
to the Complaint. Plaintiff's claim is based on (1) Americans with Disabilities
Act, (2) 2008 ADA Amendment Act, (3) 28 CFR 36 and 2010 Standards for
Accessibility Design.

Negligence: Defendant owed Plaintiff a duty to remove ADA accessibility
barriers so that Plaintiff as a disabled individual would have full and equal
access to the public accommodation. Defendant breached this duty causing
damages.

Punitive Damages: The ADA is a civil rights legislation enacted for the
protection of persons with disabilities such as Plaintiff. This protection is
accorded the same weight as the protection against discrimination on the basis
of race, color, sex, national origin, religion, or age. See 42 U.S.C. §12101 (a)
and (b). Knowing and intentional violation of Plaintiff's civil rights requires
the imposition of punitive damages as more fully developed below.

 

 

 
—

Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 18 of 55

(2) The legal theories on which each of the disclosing party's claims or defenses is
based, including--if necessary for a reasonable understanding of the claim or
defense--citations to relevant legal authorities:

ADA: (1) Americans with Disabilities Act, (2) 2008 ADA Amendment Act, (3)
28 CFR 36 and 2010 Standards for Accessibility Design.
Negligence: Common. Law: Duty, breach, causal nexus and damages. Per Se:

Oo S&S IN DB WT FP WH WN

NY WN NO BN PO KN NO NO ROR mm pk ek ek ee
oOo ND OD FSF WH YO —|§ DD OBO Fe ss DWBA Fe WO NY KF CO

The ADA was enacted for the protection of persons with disabilities, including
mobility related disabilities. The ADA was enacted for the protection against
the type of harm that resulted to Plaintiff.

Punitive Damages: The ADA is a civil rights legislation enacted for the

protection of persons with disabilities.

The purpose of punitive damages has never been limited to punishment. At
their inception, such damages were awarded "not only as a satisfaction to the
injured person, but likewise as a punishment to the guilty, to deter any such
proceeding for the future, and as proof of the detestation of the jury to the
action itself." Wilkes v. Wood, 98 Eng.Rep. 489 (C.P.1763). Punitive damages
have always served to set an example; hence, the terms "punitive" and
"exemplary" are used interchangeably in our law. See, e.g., Linthicum v.
Nationwide Life Ins. Co., 150 Ariz. 326, 330, 723 P.2d 675, 679 (1986); 22
Am.Jur.2d Damages § 731 (1988).

Punishment, societal condemnation, deterrence, and public policy have been
recognized in Arizona as valid grounds for assessing punitive damages . See,
e.g., Wyatt v. Wehmueller, 167 Ariz. 281, 285, 806 P.2d 870, 874 (1991)
(stating that such awards "punish reprehensible conduct") (citation
omitted); Hawkins v. Allstate Ins. Co., 152 Ariz. 490, 497, 733 P.2d 1073, 1080
(1987) (finding that exemplary damages are designed "to express society's
disapproval of outrageous conduct and to deter such conduct by the defendant
and others in the future"); Linthicum, 150 Ariz. at 330, 723 P.2d at 679 (stating
that such damages are "to punish the wrongdoer and to deter others from
emulating his conduct"); Acheson v. Shafter, 107 Ariz. 576, 578, 490 P.2d 832,
834 (1971) (declaring that "[p]unitive damages are allowed on grounds of public

policy").

It is the public policy of this State to not discriminate against the civil rights of
any person. See, e.g, Arizona Civil Rights Act and the ADA. Wagenseller v.

Scottsdale Memorial Hospital, 147 Ariz. 370, 710 P.2d 1025 (1985). @uplie
policy is embodied in or arises out of a statute.)

(3) The name, address, and telephone number of each witness whom the disclosing
party expects to call at trial, and a description of the substance--and not merely

 
—

bo i) bo i) bo bo bo bo bo — bt — — es —" bt — — —
o os Hn na a WwW dO — SoS Oo © ~“ Re vA Bb tw bo — Co

 

 

Case 2:20-cv-00343-DWL Document1-3 Filed 02/14/20 Page 19 of 55

the subject matter--of the testimony sufficient to fairly inform the other parties
of each witness' expected testimony:

Plaintiff
Defendant and its Principals, Agents and Employees

(4) The name and address of each person whom the disclosing party believes may
have knowledge or information relevant to the subject matter of the action,
and a fair description of the nature of the knowledge or information each such
person is believed to possess:

None other than disclosed.

(5) The name and address of each person who has given a statement--as defined
in Rule 26(b)(3)(C)(i) and (ii)--relevant to the subject matter of the action, and
the custodian of each of those statements:

None.
(6) The anticipated subject areas of expert testimony:
Whether Defendant’s Facility violates the ADA

(7) A computation and measure of each category of damages alleged by the
disclosing party, the documents and testimony on which such computation and
measure are based, and the name, address, and telephone number of each
witness whom the disclosing party expects to call at trial to testify on damages:

Actual Damages: General damages for pain and suffering, stress, and emotional
caused by Defendants. Amount sought: $25,000. Plaintiff will testify.

Nominal Equitable Damages: $1. Plaintiff will testify.

Punitive Damages: Sufficient to deter this and other public accommodation from
violating civil rights and segregating disabled individuals. Amount sought:
$50,000.00.

(8) The existence, location, custodian, and general description of any tangible
evidence, documents, or electronically stored information that the disclosing
party plans to use at trial, including any material to be used for impeachment:

None.
(9) The existence, location, custodian, and general description of any tangible
evidence, documents, or electronically stored information that may be relevant
to the subject matter of the action:

aA

 
Oo CO SS HD SP WD NO —

wo wo HN WH WH WN NY WN NY KF HF KF FF FEF EF resell ES|llhUh hl
o nN DB UA SP WY NH K—|- CS Oo CO NT DR AH PF WH WY KS CO

Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 20 of 55

See Pre-Filing Due Diligence Report appended to Complaint as Addendum A.

(10) For any insurance policy...
NA

(b) DISCLOSURE OF HARD-COPY DOCUMENTS: Pre-Filing Due Diligence Repot
appended to Complaint as Addendum A.

(c) DISCLOSURE OF ELECTRONICALLY STORED INFORMATION: Photographs of
Defendant’s facility are included in the Pre-Filing Due Diligence Report.

(d) DISCLOSURE OF EXPERT TESTIMONY: Plaintiff will testify as ADA expert:
(A) the expert's name, address, and qualifications: Peter Strojnik, 7847 N. Central
Ave., Phoenix, Arizona 85020, qualified as an expert by knowledge, skill,

experience, training, and education.

(B) the subject matter on which the expert is expected to testify: ADA, 2008 ADA
' Amendment Act, 28 CFR 36, 2010 Standards of Accessibility Design.

(C) the substance of the facts and opinions to which the expert is expected to
testify: Defendant violated the ADA.

(D) a summary of the grounds for each opinion: Pre-Filing Due Diligence Report,
ADA, 2008 ADA Amendment Act, 28 CFR 36 and 2010 Standards for
Accessibility Design.

(E) a statement of the compensation to be paid for the expert's work and
testimony in the case: None.

(F) list of all other cases in which, during the previous 4 years, the witness testified
as an expert at a hearing or trial: None.

I declare under the penalty of perjury that the above is true and correct to the best
of my knowledge, information and belief.

PETER oe Z =
Peter “i -

DATED this 22" day of January, 2020.

 

 

 
Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 21 of 55

EXHIBIT “2”
Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 22 of 55

 

 

 

 

| ORIGINAL ems,

 

. 7847 N. CENTRAL AVE .
city, state, zi OPN ENIX, ARIZONA 85020 CON
Telephone: 802-524-6602 FILED BY.
Email Address; PS@strojnik.com .
Lawyer's Bar Number: enews

Representing Self, without a Lawyer or [] Attorney for [] Plaintiff OR [] Defendant

 

 

SUPERIOR COURT OF ARIZONA

 

 

IN MARICOPA COUNTY
~ fs
PETER STROJNIK case CY 2020-050551
Name of Plaintiff
SUMMONS
And
NEW CRESCENT INVESTMENTS, LLC dba SHERATON CRESCENT PHOENIX If you would like legal advice from 3 lawyer
Name of Defendant contact the Lawyer Referral Service at
602-257-4434
eF

 

WARNING: This is an official document from the court that affect! WOuP?GARG2 RANE AES arefully.
If you do not understand it, contact a lawyer férttewored by the

 

 

Maricopa County Bar Agseeiatian

 

FROM THE STATE OF ARIZONA TO: NEWcRESCENT INVESTMENTS, LLC dba SHERATON CRESCENT PHOENIX
Name of Defendant

1. Alawsult has been filed against you. A copy of the lawsuit and other court papers are served on you
with this “Summons”.

2. If you do not want a judgment or order taken against you without your input, you must file an
“Answer” or a “Response” in writing with the court, and pay the filing fee. If you do not file an
“Answer” or “Response” the other party may be given the relief requested in his/her Petitlon or
Complaint. To file your “Answer” or “Response” take, or send, the “Answer” or “Response” to the:

e Office of the Clerk of the Superior Court, 201 West Jefferson Street, Phoenix, Arizona 85003-
2205 OR

« Office of the Clerk of the Superior Court, 18380 North 40 Street, Phoenix, Arizona 85032 OR

e Office of the Clerk of Superior Court, 222 East Javelina Avenue, Mesa, Arizona 85210-6201
OR

e Office of the Clerk of Superior Court, 14264 West Tierra Buena Lane, Surprise, Arizona, 85374.

Mail a copy of your “Response” or “Answer” to the other party at the address listed on the top of
this Summons.

© Superior Court of Arizona in Maricopa County CV11f 010119
ALL RIGHTS RESERVED Page 1 of 2
Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 23 of 55

=

Case Number:

3. If this “Summons” and the other court papers were served on you by a registered process server or
the Sheriff, within the State of Arizona, your “Response” or “Answer” must be filed within TWENTY
(20) CALENDAR DAYS from the date you were served, not counting the day you were served. If
this “Summons” and the other papers were served on you by a registered process server or the
Sheriff outside the State of Arizona, your Response must be filed within THIRTY (30) CALENDAR
DAYS from the date you were served, not counting the day you were served. Service by a
registered process server or the Sheriff is complete when made. Service by Publication is complete
thirty (30) days after the date of the first publication.

4. You can get a copy of the court papers filed in this case from the Petitioner at the address listed at
the top of the preceding page, from the Clerk of the Superior Court's Customer Service Center at:

* 601 West Jackson, Phoenix, Arizona 85003

© 18380 North 40° Street, Phoenix, Arizona 85032

e 222 East Javelina Avenue, Mesa, Arizona 85210

e 14264 West Tierra Buena Lane, Surprise, Arizona 85374.

5. Requests for reasonable accommodation for persons with disabilities must be made to the division
assigned to the case by the party needing accommodation or his/her counsel at least three (3) judicial
days in advance of a scheduled proceeding.

6. Requests for an interpreter for persons with limited English proficiency must be made to the division

assigned to the case by the party needing the interpreter and/or translator or his/her counsel at least
ten (10) judicial days in advance of a scheduled court proceeding.

JEFF FINE, CLERK

SIGNED AND SEALED this date YAN 38 2020

 

CLERK OF SUPERIOR COURT

Deputy Clerk

 

© Superior Court of Arizona in Maricopa County CV11f 010419
ALL RIGHTS RESERVED Page 2 of 2
Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 24 of 55

EXHIBIT “3”
0 co DY DA vA F&F WN =

NO No NO NO DN NO WN NY NO | | —-| = _ ped —
oo ~ ON ~ - Ww dN — S&S oO Co ~ ON Ww - w bo — CO

 

Case 2:20-cv-00343-DWL

Peter Strojnik,

7847 N. Central Ave.
Phoenix, AZ 85020
Telephone: (602) 524-6602
ps@strojnik.com

Document 1-3 Filed 02/14/20 Page 25 of 55

JEFF FINE
Clerk of the Superior Court
By Molichia Vallente, Deputy
Date 01/25/2020 Tine 08:05:59

 

Description Amount
nee CASEH CV2020-050551 -----~~---
CIVIL NEW COMPLAINT 335.00
TOTAL AMOUNT 335,00

Recelpth 27615607

MARICOPA COUNTY SUPERIOR COURT

PETER STROJNIK,

VS.

NEW CRESCENT INVESTMENTS, LLC
dba SHERATON CRESCENT PHOENIX

STATE OF ARIZONA
CaseNo: OV 2020-050551

COMPLAINT
Plaintiff, 1. Americans with Disabilities

Act
2. Negligence

Defendant.

 

1. Plaintiff brings this action pursuant to the (1) Americans with Disabilities Act, 42

U.S.C. §12101 et seg. and implementing regulations and (2) negligence. This action
is not brought pursuant to A.R.S. §41-2492.08.

PARTIES

2. Plaintiff is a 67 year old retired individual residing in Phoenix, Arizona.
3. Plaintiff is a disabled veteran as defined by the 2008 ADA Amendment act and 28
CFR 36.105, Plaintiff is and, at all times relevant hereto has been, legally disabled by

virtue of a severe right-sided neural foraminal stenosis and femoral neuropathy,

prostate cancer and renal cancer, missing right knee replaced with a prosthesis and is

therefore a member of a protected class under the ADA.

4, Defendant, owns, operates leases or leases to a business at 2620 West Dunlap Ave.,

Phoenix, AZ 85020 which is a public accommodation (“Facility”).

 
Oo Oo NQI NHN HD HP WO NY

N Ww N N N N N tN Nw we —_ — — — —_ me — _ ms
oo ~ DN A > QW Ww —_ S&S \O co ~~ ON WG - Ww NO — oD

 

Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 26 of 55

JURISDICTION AND VENUE

5, Superior Court has jurisdiction over this case or controversy by virtue of A.R.S. § 12-
123. Venue is proper pursuant to A.R.S. § 12-401.

6. Plaintiff brings this action as a private attorney general who has been personally
subjected to discrimination on the basis of his disability, see 42 U.S.C.12188 and 28
CFR §36.501.

7. This Court has continuing subject matter jurisdiction by virtue of, inter alia,
Plaintiff's claim for equitable nominal damages.

8. The ADA violations in this Complaint relate to barriers to Plaintiffs mobility, This
impairs Plaintiff's full and equal access to the Facility which, in turn, constitutes
discrimination.

9. Plaintiff is deterred from visiting the Facility based on Plaintiff's knowledge that the
Facility is not ADA compliant as such compliance relates to Plaintiff's disability.
COUNT I
Violation of Civil Rights Under the ADA

10. Plaintiff realleges all allegations heretofore set forth.

11. By virtue of his disability, Plaintiff requires an ADA compliant Facility particularly
applicable to his mobility, both ambulatory and wheelchair assisted.

12. Plaintiff visited Defendant’s Facility on or about January 8, 2020 and encountered
barriers to accessibility pictorially documented in Addendum A; the pictorial
documentation of the barriers relate to Plaintiff's disability and-deny him full and
equal enjoyment of the Facility.

13. The removal of accessibility barriers listed above is readily achievable.

14, As a direct and proximate result of ADA Violations, Defendant’s failure to remove
accessibility barriers prevented Plaintiff from full and equal access to the Defendant’s
public accommodation. |

COUNT I

Common Law Negligence and Negligence per se

15. Plaintiff realleges all allegations heretofore set forth.

 
oO Oo IN DO A SF WD LH

bho ho bh bh ho ho bh bh bh — — oo — — — — —_ — —
oo —~ ON A > w bo — oO “oO oo | aN GN _ Ww NO — oS

 

 

Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 27 of 55

16. Defendant owed Plaintiff a statutory duty to remove ADA accessibility barriers so
that Plaintiff as a disabled individual would have full and equal access to the Facility.

17, Defendant breached this duty.

18. As a direct and proximate result of Defendant’s breach, Plaintiff has been damaged
in an amount to be proven at trial but in no event less than $25,000.00.

19,The ADA was enacted for the protection of persons with disabilities, including
mobility related disabilities.

20.The ADA was enacted for the protection against the type of harm that resulted to
Plaintiff,

21. Defendant’s knowing and intentional discrimination against Plaintiff as described in
42 U.S.C. §12101(a)(1)-(b) and generally pursuant the ADA and 28 CFR 36 caused
Plaintiff damage in the following non-exclusive fashions:

A. Defendant’s knowing and intentional discrimination has relegated Plaintiff to an
inferior status in society, causing Plaintiff damage.

B. Defendant’s knowing and intentional unfair and unnecessary discrimination
against Plaintiff demonstrates Defendant’s knowing and intentional damage to
Plaintiff.

C. Defendant’s breach of duty caused Plaintiff damages including, without
limitation, the feeling of segregation, discrimination, relegation to second class
citizen status the pain, suffering and emotional damages inherent to discrimination
and segregation and other damages to be proven at trial.

D. The ADA has been the law of the land since 1991, but Defendant engaged in a
conscious action of a reprehensible character, that is, Defendant denied Plaintiff
his civil rights, and caused him damage by virtue of segregation, discrimination,
relegation to second class citizen status the pain, suffering and emotional damages
inherent to discrimination and segregation and other damages to be proven at trial

22. By violating Plaintiffs civil rights, Defendant engaged in intentional, aggravated and

outrageous conduct.

 
Co Oo INT DH OH FP WO NH

Nm DN PO NO KRQO KRQ DN NO DR mw im mete
oOo ~~ DH OO BSB WH NO | OF OBO CO JT HR OA SBP WH HNO | OS

 

 

Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 28 of 55

23. The Facility has been subject to a previous ADA lawsuit in the U.S. District Court for
the State of Arizona styled Gastelum v. New Crescent Investments, LLC under cause
no. 2:17-cv-02560-JAT but has failed to remediate ADA violations to date.

24, Defendant either intended to cause injury to Plaintiff or defendant consciously
pursued a course of conduct knowing that it created a substantial risk of significant
harm to Plaintiff.

25. Defendant is liable to Plaintiff for punitive damages in an amount to be proven at trial
sufficient, however, to deter this Defendant and others similarly situated from
pursuing similar acts.

26. Defendant is liable to Plaintiff for punitive damages in an amount to be proven at trial
sufficient, however, to deter this Defendant and others similarly situated from
pursuing similar acts, actions and inactions, which shall be no less than $50,000.00.

PRAYER FOR RELIEF

WHEREFORE, plaintiff prays for judgment against Defendant as to each and every cause

of action, including:

A. Declaratory Judgment that at the commencement of this action Defendant was in
violation of the specific requirements of (1) Americans with Disabilities Act, 42
U.S.C, §12101 et seg. and corresponding regulations, 28 CFR Part 36 and
Department of Justice Standards for Accessible Design; and

B, Irrespective of Defendant’s “voluntary cessation” of the ADA violations, if
applicable, a permanent injunction which directs Defendant to take all steps
necessary to bring its Facility into full compliance with the ADA so that the Facility
becomes fully accessible to, and independently usable by, disabled individuals, and
which further directs that the Court shall retain jurisdiction for a period to be
determined after Defendant certifies that its facilities are fully in compliance with
the relevant requirements of the ADA to ensure that Defendant has adopted and is
following an institutional policy that will in fact cause Defendant to-remain fully in
compliance with the law; and

C. Order closure of the Defendant’s place of public accommodation until Defendant
has fully complied with the ADA; and

 
oOo Se NAN DO Tn SF WY NF

Ny NO NY KY. NYO NO NO RQ Rm mmm eet
Co tN ON Ne Be BHD]! —lUCDOTOUlUCUCCOClCOOOMAT ND De GDR CD

 

 

Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 29 of 55

D. For damages in an amount that accurately reflects reasonable compensation for
damages sustained but in no event less than $25,000.00; and

E. For punitive damages in an amount to sufficient to deter Defendant and others
similarly situated from violations described above; and

F, The provision of whatever other relief the Court deems just, equitable and
appropriate,

G. An order for injunctive relief requiring Defendant to conduct a corrective
advertising campaign; and

H. An order awarding attorneys’ fees, costs and expenses pursuant to the ADA; and

I. Punitive damages in the amount of no less than $50,000.00; and

J. Interest at the highest rate allowable by law; and

K. For equitable nominal damages.

JURY DEMAND
27. Plaintiff hereby demands a trial by jury on all issues so triable.

DATED this 22"! day of January 2020.

pa --
reelfom °

 
Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 30 of 55

1 ADDENDUM A
eee ne

 

Walking surface from street too steep
16 (403) Walking surface from street too steep (403)

(Other side)

 

 

  

26 No curb ramp on accessible route (405) | Uneven surface from street (403) with no
27 ramp

 

 

 

 

 

 

 
TST Oe SI HD An SP WY WL

NO pp KO HO KO NO BD KRDO DR om ete
oO NI HR OW SF HH HO |—|&— OD OO Se ATI DH BP WO LPO

 

 

Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 31 of 55

 

Improper signage height (502)

 

Cross slope in accessible parking too steep
(502)

 

 

 

 

 

 

 

 
coco Oo Oo ND eH SP WY NH

mM tv ww tO NH HO KH) KR ROR ow ee ee
ocmUmlGSDLLUCMNN OW KS i iC OS 0 el IS TON a ee ee QE Dll

Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 32 of 55

 

Accessible parking longitudinal slope
too steep (502)

 

 

 

 

Inaccessible check in counter (904)

 

 

 

 

Improper hardware (404)

 

 

 

 

 
oO coe SND DH A FP WH NO

DS NH bw bP PP HD PDP Pd mm Re meme
Co 6m UONO OC ROW NTN See ll ODN OT IAD i i Oe NLT 0S RS

Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 33 of 55

 

 

Access area to pool seat too steep
(1009.2.1)

 

 

 

 

 

Improperly configured handrails (505)

 

Inaccessible bar (206-902)

 

 

 

 

 

 
oOo Co ST HD ” S&S WHO NO

NO NO FO DB WHO WN HS KROQ HR wm ee let

Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 34 of 55

 

 

Inaccessible upper seating area (206) Inaccessible business counter (904)

 

Identification of Specific Barrier in Plain Language: As indicate below each photo.

 

The date when Plaintiff encountered above described barriers and which deter

 

 

 

Plaintiff from visiting the Facility: On or about January 8, 2020.

 

 

END

END

 
Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 35 of 55

EXHIBIT “4”
’ Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 36 of 55

Oo Oo ANA HR A FP W NO

NHN NO KN KO RO KD BRD BRD OBR mm mm mee
eo A DBD OO FF WO NO KM CO OO FC AD HD WN BP WH NHN KH CO

Peter Strojnik,

7847 N. Central Ave.
Phoenix, AZ 85020
Telephone: (602) 524-6602
ps@strojnik.com .

STATE OF ARIZONA

Case No:
PETER STROJNIK,

Plaintiff,

VS.

NEW CRESCENT INVESTMENTS, LLC
dba SHERATON CRESCENT PHOENIX

 

Defendant.

 

Rules 72-77 of the Rules of Civil Procedure.

DATED this 22™ day of January 2020.

Peter ie

 

 

CLERK OF THE

SUPERIOR COURT
FILED

M, VALLENTF, DEP

‘720 JAN 23. AM 8 Ob

MARICOPA COUNTY SUPERIOR COURT

CV2020-050551

CERTIFICATE OF
COMPULSORY
ARBITRATION

I certify that the above cause is not subject to compulsory arbitration pursuant to

PETER tae NIK
$ _.

 
Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 37 of 55

EXHIBIT “5”
Case 2:20-cv-00343-DWL:. Document 1-3 Filed 02/14/20 Page 38 of 55

 

CLERK OF THE

«In the Superior Court of the State of Arizona
Ir a 7 ~ 7 eee oO I } t N di d? [ ] vi " Bxpnss
t
CV2020-050551 | S interpreter Neede °° MA WALLENTE, ep
C If yes, what language(s):

oo. a 2020 JAN 23 AM 8:03
CIVIL COVER SHEET- NEW FILING ONLY
(Please Type or Print)

 

 

Plaintiff's Attorney PRO SE

 

 

 

Attorney Bar Number

 

 

Plaintiffs Name(s): (List all) Plaintiffs Address: Phone #: Email Address:
PETER STROJNIK, 7847 N. CENTRAL AVE, PHOENIX, AZ 85020 602-524-6602 PS@STROJNIK.COM

 

 

 

(List additional Plaintiffs on page two and/or attach a separate sheet).

Defendant's Name(s): (List All)
NEW CRESCENT INVESTMENTS, LLC dba SHERATON CRESCENT PHOENIX

 

 

 

(List additional Defendants on page two and/or attach a separate sheet)

RULE 26.2 DISCOVERY TIER OR MONETARY RELIEF CLAIMED:
IMPORTANT: Any case category that has an asterisk (*) MUST have a dollar amount claimed
or Tier selected. State the monetary amount in controversy or place an “X” next to the discovery tier
to which the pleadings allege the case would belong under Rule 26.2.

Amount Claimed $ 7°/900 [_] Tier 4 Tier2 [| Tier 3

NATURE OF ACTION
Place an “X” next to the one case category that most accurately describes your primary case. Any
case category that has an asterisk (*) MUST have a dollar amount claimed or Tier selected as
indicated above.

100 TORT MOTOR VEHICLE:
[102 Property Damage*

[_]101 Non-Death/Personal Injury* [_]103 Wrongful Death
rongful Death*

©Superior Court of Arizona in Maricopa County Page 1 of 3 CV10f - 010119
ALL RIGHTS RESERVED
Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 39 of 55

A

410 TORT NON-MOTOR VEHICLE:

[_]144 Negligence*
[]1 12 Product Liability - Asbestos”

Lh 12 Product Liability - Tobacco*

[1 12 Product Liability —- Toxic/Other*
Lh 13 Intentional Tort*

[1 14 Property Damage*

[_]415 Legal Malpractice*

Lt 15 Malpractice — Other professional*
Lh 17 Premises Liability*

[]1 18 Slander/Libel/Defamation*

[| 16 Other (Specify) .

120 MEDICAL MALPRACTICE:

[_ }123 Hospital”
[_]124 Other"

[__}121 Physician M.D,"
[_]122 Physician D.O*

130 & 197 CONTRACTS:

[_]131 Account (Open or Stated)*

[_]132 Promissory Note*

[}133 Foreclosure*

[_ ]138 Buyer-Plaintiff*

L}h 39 Fraud*

[_]134 Other Contract (i.e. Breach of Contract)*

[ ]135 Excess Proceeds-Sale*

[ ] Construction Defects (Residential//Commercial)*
[136 Six to Nineteen Structures*
[_}137 Twenty or More Structures*

[_}197 Credit Card Debt (Maricopa County Only)*

150-199 OTHER CIVIL CASE TYPES:

[ ]156 Eminent Domain/Condemnation*

[151 Eviction Actions (Forcible and Special Detainers)*
[152 Change of Name

[__]153 Transcript of Judgment

[ ]154 Foreign Judgment

© Superior Court of Arizona in Maricopa County
ALL RIGHTS RESERVED

Page 2 of 3

Case No.

[__]158 Quiet Title*

[160 Forfeiture*

[_]175 Election Challenge

[_]iz9 NCC-Employer Sanction Action (A.R.S. §23-212)
[180 Injunction against Workplace Harassment
[_]1s1 Injunction against Harassment .

[__]182 Civil Penalty

[ise Water Rights (Not General Stream Adjudication)"
[187 Real Property *

[| Special Action against Lower Courts
(See Lower Court Appeal cover sheet in Maricopa)

[_]1904 Immigration Enforcement Challenge
(A.R.S. §§1-501, 1-502, 11-1051)

150-199 UNCLASSIFIED CIVIL:

[_] Administrative Review
(See Lower Court Appeal cover sheet in Maricopa)

Li 50 Tax Appeal
(All other tax matters must be filed in the AZ Tax
Court)

[ ]155 Declaratory Judgment

Lh 57 Habeas Corpus

[hh 84 Landlord Tenant Dispute - Other’

[__}190 Declaration of Factual Innocence (A.R.S. §12-771)
[191 Declaration of Factual Improper Party Status
[__]193 Vulnerable Adult (A.R.S. §46-451)*

[__]165 Tribal Judgment

[__]167 Structured Settlement (A.R.S. §12-2901)
Ms) Attorney Conservatorships (State Bar)

[170 Unauthorized Practice of Law (State Bar)
L171 Out-of-State Deposition for Foreign Jurisdiction
[_]172 Secure Attendance of Prisoner

[| 73 Assurance of Discontinuance

[_]174 In-State Deposition for Foreign Jurisdiction
[__}176 Eminent Domain- Light Rail Only*

[jh 77 \nterpleader— Automobile Only*

[lize Delayed Birth Certificate (A.R.S. §36-333.03)
[183 Employment Dispute- Discrimination*

CV10f - 010119
Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 40 of 55

 

soy Case No.
185 Employment Dispute-Other* DX}163 Other"
S P Y P _ x CIVIL RIGHTS
196 Verified Rule 45.2 Petition (Specify)
[" ]195¢a) Amendment of Marriage License
["]195(b) Amendment of Birth Certificate
EMERGENCY ORDER SOUGHT
[] Temporary Restraining Order [] Provisional Remedy [4 OSC [] Election Challenge

 

[] Employer Sanction [] Other (Specify)

COMMERCIAL COURT (Maricopa County Only)

[| This case is eligible for the Commercial Court under Rule 8.1, and Plaintiff requests assignment of this case to the

Commercial Court. More information on the Commercial Court, including the most recent forms, are available on the

Court's website at:
https:/Awww.superiorcourt.maricopa.gow/commercial-court/.

Additional Plaintiff(s):

 

 

Additional Defendant(s):

 

 

© Superior Court of Arizona in Maricopa County Page 3 of 3 CV10f - 010119

ALL RIGHTS RESERVED
Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 41 of 55

EXHIBIT “6”
oC Oo NI NHN OO Ee WD NH

wo BP BP PH NH HP HO NH HO RR Re Se Se Se OO ES Ol TS lh lh
oO nN DN U Fe WOW NY —&§ CO O Oo SDI DH Un FP WD NYO SK OS

Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 42 of 55

CLERK OF THE
SUPERIOR COURT
FILED
M, VALLEN TY, SEP

Peter Strojnik, .
7847 N. Central Ave. 2020 JAN 23 AH 8: 04

Phoenix, AZ 85020

Telephone: (602) 524-6602

ps@strojnik.com

MARICOPA COUNTY SUPERIOR COURT
STATE OF ARIZONA
CV2020-050551
Case No:
PETER STROJNIK, DISCOVERY REQUEST TO
DEFENDANT
Plaintiff, SET 1

VS,

NEW CRESCENT INVESTMENTS, LLC
dba SHERATON CRESCENT PHOENIX

Defendant.

 

 

requests pursuant to Arizona Rules of Civil Procedure.

INSTRUCTIONS

TO: DEFENDANT AND ITS LAWYERS: Please respond to the below discovery

1. REVIEW THE ENTIRETY OF THIS DISCOVERY REQUEST UPON RECEIPT. IF YOU FIND ANY

 

 

DISCOVERY REQUEST UNCLEAR, AMBIGUOUS OR YOU OTHERWISE DO NOT FULLY
UNDERSTAND IT, YOU MUST LET THE UNDERSIGNED KNOW RIGHT AWAY SO HE CAN
MAKE ANY UNCLEAR, AMBIGUOUS OR OTHERWISE NOT UNDERSTOOD REQUESTS
CLEAR, UNAMBIGUOUS AND UNDERSTANDABLE.

. IF YOU HAVE ANY OTHER OBJECTION, YOU MUST LET THE UNDERSIGNED KNOW SO

THAT ALL OBJECTIONS MAY BE DEALT WITH WITHOUT DELAY.

3. ALL DEFINED TERMS ARE CAPITALIZED.

 
co CO ND DH OO SP WY NY

vO vO rw vO vO vO vw vO wp — —_ — — — — i — —
Oo YQ HD A FP WD NH -|§ DT OBO CO AD DBD A BP WD HO | OS

 

 

Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 43 of 55

DEFINITIONS
“ADA” means the Americans with Disabilities Act, the 2008 ADA Amendment Act, 28
CFR 36, 2010 Standards for Accessibility Design and ADA Accessibility
Guidelines.

“Document” means writings, recordings and photographs as these terms are defined in
Rule 1001 of the Ariz. R. Evid.

“Describe” means to disclose the (i) facts and events relative to the matter to be described,
(ii) Identify Persons involved in the facts and events relative to the matter to be
described and (iii) the dates of facts and events,

“Facility” means the public accommodation which is the subject matter of Plaintiff's
Complaint.

“Identify” means to state the name, address and telephone number,
“Person” includes entity.
“Readily Achievable” has the meaning defined in 28 CFR 36.104.

“You” means the Defendant, its principals, equity holders, agents and employees.

REQUEST TO ADMIT 1:
Admit that Your Facility is not ADA compliant.

ADMIT DENY
REQUEST TO ADMIT 2: Admit that the photographs in the Pre-Filing Due Diligence
Report appended to the Complaint as Addendum A accurately depict the condition at the
Facility on the date specified in the Pre-Filing Due Diligence Report.

ADMIT DENY

REQUEST TO ADMIT 3: Please admit that as of the filing of the Complaint in this
matter, You did not have any policies, practices or procedures as required by 28 CFR
36.302.

 

' For guidance relating to the propriety of discovery of the entirety of Defendant’s ADA
compliance, please see Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1044 (9% Cir. 2008)

9

 
Oo Co SYD DB AW & WD NO

NO NO NO NNO HNO HP BN DR RN mm wm ee lt
o nN NHN OH ee WO NY KH CO CO FH HD DB A BR WD HN & OC

Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 44 of 55

ADMIT DENY

INTERROGATORY 1: If You failed to admit Request for Admission 3, please state the
precise policies, practices and procedures referenced therein.

REQUEST TO PRODUCE 1: If You failed to admit Request for Admission 3, please
produce all Documents containing or referencing such policies, practice and procedures.

REQUEST TO ADMIT 4: Admit that the removal of all accessibility barriers at Your
Facility is readily achievable.

ADMIT DENY

INTERROGATORY 2: If You denied the preceding Request to Admit 4, please provide
all information contained in 28 CFR 36.104 under the definition of “readily achievable”.

INTERROGATORY 3: With respect to each denial in Your Answer of a corresponding
Plaintiff's allegation, whether for lack of information or otherwise, please state the factual
and legal bases for Your denial.

INTERROGATORY 4: With respect to each defense in Your Answer, please state the
factual and legal bases therefore.

REQUEST TO PRODUCE 2: Please produce any and all Documents relating to (1)
Your denial of any of Plaintiff's allegations and (2) Your affirmative defenses raised in
Your Answer. .

INTERROGATORY 5: Please state the date, time and scope of any ADA investigation
of Your Facility and Identify each Person involved in the investigation.

 

 

 
Oo Oo HN DH nA SP WH LO —

NO NO HN KN KO KN KN DR RD wm im mh teh
ao SN OA Ee WH NOL S| —lCUCOCOlUlUOlOCOOOMHOC DN POW eK Dll SC

Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 45 of 55

REQUEST TO PRODUCE 4: Please produce all Documents relating to Your
investigation(s) referenced in Interrogatory 5. This request includes all third-party
investigations, expert reports and all notes and memoranda regarding same.

INTERROGATORY 6: Please Describe all prior ADA complaints, notices,
administrative actions and/or litigation matters relating to the Facility.

REQUEST TO PRODUCE 5: Produce any and all Documents relative to any resolution
of the ADA complaints, notices, administrative actions and/or litigation matters, including
without limitation any settlement agreements, remediation plans, remediation contracts
and remediation costs incurred.

RESPECTFULLY SUBMITTED this 22" day of January 2020.

 

 
Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 46 of 55

EXHIBIT °7”
Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 47 of 55

; LERK OF TRE
guPERION COURT
RECEIVES ne #4
whieid! Se RY
IN THE SUPERIOR COURT OF THE STATE OF ARIZONA co
IN AND FOR THE COUNTY OF MARICOPA 90 CFR - 3 PH 12: qe
Peter Strojnik Case Number: CV2020-050551

Plaintiff,
AFFIDAVIT OF SERVICE

FILED By. SS Ent

‘

vs.

New Crescent Investments, LLCC dba
Sheraton Crescent Phoenix
Defendant.

Received these papers to be served on New Crescent Investments, LLC dba Sheraton Crescent
Phoenix, 16044 N. 106th Way, Scottsdale, AZ 85255.

|, Tim Meyer, being duly sworn, depose and say that on the 27th day of January, 2020 at 7:34 pm, |:

served an AUTHORIZED entity by delivering a true copy of the Summons; Complaint; Certificate Of
Compulsory Arbitration; Discovery Request To Defendant Set 1; Verified Rule 26.1 Initial
Disclosure with the date and hour of service endorsed thereon by me, to: Nicola John Agostinelli as
Statutory Agent at the address of: 16044 N. 106th Way, Scottsdale, AZ 85255, who stated they are
authorized to accept service for New Crescent Investments, LLC dba Sheraton, and informed said
person of the contents therein, in compliance with state statutes.

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process
Server, in good standing, in the judicial circuit in which the process was served.

(3%

r
Subscribed and Sworn to before me on the 28th day MC#8479 EXP. 12/12/2022
of January, 2020 by the affiant who is personally
kn ome. ,

1
ht Afr. Our Job Serial Number: MYR-2020000040
A

NOTARY PUBLIC

 

Copyright © 1992-2020 Database Services. Inc. - Process Servers Toolbox V8.1g

 

 

ANGELITA ZUNIGA
NOTARY PUBLIC - ARIZONA
MARICOPA COUNTY
COMMISSION # 555798
MY COMMISSION EXPIRES
DECEMBEH Oh REBP

 

 

 
Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 48 of 55

EXHIBIT “8”
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20

Lindsay G. Leavitt — 029110
Lleavitt@jsslaw.com
JENNINGS, STROUSS & SALMON,
A Professional Limited Liability Company
One East Washington Street
Suite 1900
Phoenix, Arizona 85004-2554
Telephone: (602) 262-5911
MinuteEntries @jsslaw.com

Law Firm Identification No. 0027500

Attorneys for New Crescent Investments, LLC

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA

PETER STROJNIK,
Plaintiff,

Vv.

NEW CRESCENT INVESTMENTS, LLC,
dba SHERATON CRESCENT PHOENIX,

Defendant.

Page 49 of 55

Clerk of the Superior Coprt
*** Electronically Filed 7**
M. Cain, Deputy
2/11/2020 2:02:00 PM
Filing ID 11369235

CV 2020-05055 1
NOTICE OF APPEARANCE

 

 

 

PLEASE TAKE NOTICE that Lindsay G. Leavitt of the law firm of Jennings,
Strouss & Salmon, P.L.C., hereby appears as an attorney of record on behalf of Defendant

New Crescent Investments, LLC d/b/a Sheraton Crescent Phoenix in the above-captioned

matter.

RESPECTFULLY SUBMITTED 11" day of February, 2019.
JENNINGS, STROUSS & SALMON, PLC

By:

/s/_ Lindsay G. Leavitt
Lindsay G. Leavitt
One E. Washington Street, Suite 1900
Phoenix, Arizona 85004-2554
Attorneys for Defendant

6966650v1(69171.1)

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

Case 2:20-cv-00343-DWL Document 1-3

Original of the foregoing E-filed via
Turbo Court with the Clerk and a Copy
mailed on this 11" day of February,
2020, to:

Peter Strojnik

7847 N. Central Avenue
Phoenix, AZ 85020

Pro Per

/s/_ Tana Davis-Digeno

 

Filed 02/14/20 Page 50 of 55

6966650v1(69171.1)

 
Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 51 of 55

EXHIBIT “D”
Co eS NN Do OH FS WD NY =

mee
nA BP WO NO KF CS

16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 52 of 55

Lindsay G, Leavitt — 029110
Lleavitt@jsslaw.com
JENNINGS, STROUSS & SALMON, P.L.C.
A Professional Limited Liability Company
One East Washington Street
Suite 1900
Phoenix, Arizona 85004-2554
Telephone: (602) 262-5911

Attorneys for Defendant

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Peter Strojnik, No.
Plaintiff
VERIFICATION OF
VS. LINDSAY G. LEAVITT FOR
NOTICE OF REMOVAL

New Crescent Investments, LLC, d/b/a
Sheraton Crescent Phoenix,

 

Defendant.

I, Lindsay G. Leavitt, am the attorney for New Crescent Investments, LLC d/b/a
Sheraton Crescent Phoenix, the Defendant in the action entitled Peter Strojnik vs. New
Crescent Investments, LLC d/b/a Sheraton Crescent Phoenix filed in the Maricopa County
Superior Court, Case No. CV2020-050551. I am authorized to make this verification on its
behalf.

I have reviewed all the pleadings and documents filed in this action and the
pleadings and documents attached as Exhibit A to the Notice of Removal are true and

complete copies.

f

MIL; A ae
at ~~ _) |

Lindsay G. Leavitt
j

I declare under penalty of perjury that the foregoing 4s true f orpett.

 

6958355v1(69171.1)

 
Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 53 of 55

EXHIBIT “E”
10

1]

12

13

14

15

16

17

18

19

20

2]

22

23

24

25

26

27

28

Case 2:20-cv-00343-DWL Document 1-3 Filed 02/14/20 Page 54 of 55

Lindsay G. Leavitt — 029110
Lleavitt@jsslaw.com
JENNINGS, STROUSS & SALMON, P.L.C.
A Professional Limited Liability Company
One East Washington Street
Suite 1900
Phoenix, Arizona 85004-2554
Telephone: (602) 262-5911
MinuteEntries@jsslaw.com

Attorneys for
IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF MARICOPA

PETER STROJNIK, No. CV2020-050551

vs,

NEW CRESCENT INVESTMENTS, LLC
d/b/a SHERATON CRESCENT PHOENIX,

Plaintiff,
NOTICE OF FILING REMOVAL

 

Defendant.

 

 

TO: CLERK OF THE SUPERIOR COURT AND ALL PARTIES TO THIS
ACTION

Please take notice that on February 14, 2020, Defendant New Crescent Investments,

LLC d/b/a Sheraton Crescent Phoenix filed in the United States District Court for the District

of

Arizona a Notice of Removal to remove this action to that court. A full and true copy of

said Notice of Removal is herewith served on you for filing.

RESPECTFULLY SUBMITTED this 14" day of February, 2020.

JENNINGS, STROUSS & SALMON, P.L.C.

By /s/ Lindsay G, Leavitt
Lindsay G. Leavitt
One East Washington Street, Suite 1900
Phoenix, Arizona 85004-2554
Attorneys for Defendants

6958167v1(69171.1)

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:20-cv-00343-DWL Document 1-3

Original of the foregoing E-Filed with the
Clerk of the Court and a Copy of the
foregoing mailed on this 14" day of
February, 2020, to:

Peter Strojnik

7847 N. Central Avenue
Phoenix, AZ 85020

Pro Per

/s/_ Tana Davis-Digeno

Filed 02/14/20 Page 55 of 55

6958167v1(69171.1)

 
